Citation Nr: 1104428	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-21 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran's income exceeds the maximum annual 
limitation for the benefit of nonservice-connected pension with 
special monthly pension based on aid and attendance or housebound 
status.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 administrative decision issued by 
the Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The Veteran's annual countable income exceeds the maximum annual 
limitation for entitlement to nonservice-connected pension 
benefits with special monthly pension based on aid and attendance 
or housebound status.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits with special monthly pension based on aid and attendance 
or housebound status have not been met.  38 U.S.C.A. §§ 1502, 
1521, 1522, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1-3.3, 3.21, 3.23, 3.260-3.262, 3.271-3.274 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  Proper VCAA notice must 
be provided to a claimant prior to the initial unfavorable 
decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  

In this case, the Veteran was advised in August 2008, prior to the 
initial unfavorable decision, of the evidence and information 
necessary to substantiate his claim for nonservice-connected 
pension with special monthly pension based on the need for aid and 
attendance or housebound status, and the responsibilities of the 
Veteran and VA in obtaining such evidence.  While the Veteran has 
not been notified of the evidence and information necessary to 
establish an effective date, he has not been prejudiced by the 
lack of this notice, as the denial of his claim renders this 
question moot.  

With respect to the duty to assist, there is no indication that 
any pertinent records remain outstanding.  As discussed below, 
the dispositive issue on appeal is whether the Veteran's 
countable income is in excess of the maximum annual limitation 
for the claimed benefit.  The Veteran submitted evidence of his 
income and net worth in August 2008, and the RO verified the 
amount of benefits received by the Veteran and his wife and from 
the Social Security Administration.  Additionally, the Veteran 
was advised in October 2008, prior to the last adjudication of 
his claim in May 2009, to complete an enclosed Medical Expense 
Report (VA Form 21-8416) to show any unreimbursed medical 
expenses, which could possibly bring his countable income to 
below the maximum annual limitation.  However, he did not respond 
to this request.  VA's duty to assist in developing the pertinent 
facts and evidence in connection with a claim is not a one-way 
street, and the Veteran has a responsibility to cooperate in such 
development.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

Accordingly, the Board concludes that all reasonable efforts have 
been made by VA to obtain evidence necessary to substantiate the 
Veteran's claim.  In the circumstances of this case, a remand 
would serve no useful purpose, as it would unnecessarily impose 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties 
to inform and assist the Veteran at every stage in this case, at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran will 
not be prejudiced by a decision on the merits of his claim at 
this time.

Analysis

The Veteran seeks nonservice-connected pension benefits with 
special monthly pension based on the need for aid and attendance 
or housebound status.  He concedes that his income exceeds the 
maximum annual limitation, and he states that he is not 
interested in any monetary benefits.  Rather, the Veteran wants 
to be adjudicated as entitled to these benefits so that he may 
receive free treatment at the local VA facilities.  He states 
that he is very ill due to advanced liver disease, and that he 
received a liver transplant at a Virginia VA facility in December 
2005 that was entirely paid for by VA.  See, e.g., July 2008 
claim, August 2008 statement.

Improved (nonservice-connected) pension is a benefit available to 
a Veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result of 
his or her own willful misconduct.  Basic entitlement to pension 
exists if, among other criteria, the Veteran's income is not in 
excess of the specified maximum annual pension rate (MAPR), as 
changed periodically and reported in the Federal Register.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

The MAPR is published in Appendix B of VA Manual M21-1, and is 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21.  Increased rates apply if the 
Veteran is need of regular aid and attendance, or is housebound.  
The MAPR is reduced by the amount of the countable annual income 
of the Veteran, which includes the annual income of the Veteran, 
the Veteran's spouse, and the Veteran's dependent child(ren).  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Similarly, entitlement to 
pension benefits shall be denied or discontinued based upon 
consideration of the annual income of the Veteran, the Veteran's 
spouse, and the Veteran's dependent child(ren).  38 U.S.C.A. § 
1522; 38 C.F.R. § 3.274.

In determining annual income for pension purposes, all payments 
of any kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) are 
generally counted as income during the 12-month annualization 
period in which received.  Only those amounts that are listed in 
38 C.F.R. § 3.272 may be excluded from countable income for the 
purpose of determining entitlement to improved pension.  38 
U.S.C.A. § 1503; 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271.  
Specifically, the following shall be excluded: welfare, 
maintenance, VA pension benefits received under Chapter 15 
(including accrued pension benefits), reimbursement for casualty 
loss, profit from sale of property, joint accounts acquired by 
reason of death of the other joint owner, and unreimbursed 
medical expenses paid during the applicable year that are in 
excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Income 
from SSA benefits is not specifically excluded and, therefore, it 
is included as countable income.  Id.; see also 38 C.F.R. § 
3.271(g) (stating that compensation received from the SSA for 
personal injury or death is included in countable income).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran most recently applied for nonservice-connected 
pension with special monthly pension based on the need for aid 
and attendance or housebound status in July 2008.  As noted 
above, his appeal arises from the determination that his income 
exceeds the maximum annual pension limit for the claimed benefit.  
In August 2008, the Veteran reported that his monthly income was 
$1,295 in Social Security Administration benefits (which began in 
2005), and $1,600 in retirement benefits from the government of 
Puerto Rico AAA (which began in 2004).  The Veteran further 
reported monthly income of $324 in Social Security Administration 
benefits for his spouse and $324 in Social Security 
Administration benefits for one dependent child.  See statement 
of income and net worth (VA Form 21-527).  The RO verified Social 
Security Administration payments of $1,299.00 effective as of 
December 2007 for the Veteran, as well as $324.00 effective as of 
December 2007 for the Veteran's wife.  

Accordingly, even without including the unverified Social 
Security Administration payments received for his child,  the 
Veteran's annual countable income, before applying any 
exclusions, is $38,676.00.  Furthermore, the evidence of record 
reflects no excludable income.  In this regard, the Board 
observes that the Veteran has reported in August 2008 that he had 
received treatment during the preceding 12 months for liver 
disease, kidney disease, and other physical disabilities, and 
that he was hospitalized for operations in 2005, 2006, and 2007.  
However, the Veteran has not reported any unreimbursed medical 
expenses, although he was specifically requested to do so in 
August 2008.  He has also reported no other excludable income.

The Veteran served during the Vietnam era, and there is no 
indication that his wife is also a Veteran.  Effective December 
1, 2007, and December 1, 2008, the MAPR for improved pension with 
aid and attendance for a Veteran with a spouse and one dependent 
was $22,113.00 and $23,396.00, respectively.  The Board notes 
that the MAPR for basic improved pension, or with the housebound 
rate, with a spouse and one dependent is even lower.  See 
Veterans Benefits Administration Manual M21-1, Part I, Appendix 
B.  The Veteran's annual countable income of $38,676, even 
without including any income from his child, is well in excess of 
these limits.  

The Board notes that the evidence reflects that the Veteran 
served during a period of war and is permanently and totally 
disabled, in that he receives Social Security Administration 
disability benefits.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  
However, based on the evidence of record, his excessive annual 
income precludes entitlement to VA nonservice-connected 
disability pension benefits, monetary or otherwise.  The Board 
has no authority to grant claims on an equitable basis and, 
instead, must follow the specific provisions of law.  38 U.S.C.A. 
§ 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  As the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107.


ORDER

The Veteran's income exceeds the maximum annual limitation for 
the benefit of nonservice-connected pension with special monthly 
pension based on aid and attendance or housebound status, and 
entitlement to such benefit is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


